DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the enriched white blood cells or stem cells" (part c).  There is improper antecedent basis for this limitation in the claim as Applicant has introduced multiple “enriched white blood cells” (Cf. part a and b).  Claims 6-12 are similarly flawed.  Applicant must clarify what specific cell or cells are being referred to as the claims contain a plurality of different cell types in different stages of separation/enrichment.
Claim 4 recites “the DLD array”.  There is insufficient antecedent basis for this limitation in the claims.  Further, the language “hexagon-shaped diamond-shaped” is non-sensical.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (“Ingber”)(WO 2013/126774) in view of Barber et al. (“Barber”)(US 2006/0223178 A1) and Yarmush et al. (“Yarmush”)(WO 2011/112827).
Ingber teaches a method for preparing an enriched cell population comprising
(re: certain elements of claim 1)   a) passing the sample through a microfluidic channel comprising a first array of obstacles to yield enriched white blood cells or stem cells (fig. 1B, 1D showing sample passing through input 110 through separation channel; para. 52-55 teaching array of micro-posts can be arranged in any configuration upstream of separation channel to filter sample fluid and separate “undesirable species”; para. 4, 18, 28, 155-157, 185,194 teaching using microfluidic system for separating and enriching of stem cells)
b) magnetically separating the enriched white blood cells or stem cells to obtain magnetically separated enriched white blood cells or stem cells (para. 14-16, 28, 35, 56, 58-60); 
c) expanding the enriched white blood cells or stem cells (para. 28, 136, 185, 186 teaching culturing the magnetically separated cells, such as circulating tumor or stem cells, for a period of time “thereby enriching or expanding the number of the target cell from the biological fluid”);
(re: claims 2-4) wherein the array of obstacles have a polygonal cross-section or are hexagon-shaped, diamond-shaped, tear drop shaped, or modified tear drop shaped;
 wherein: a vertex of each of two adjacent obstacles points toward each other in a direction substantially perpendicular to a flow direction of the sample through the array of obstacles (para. 55 teaching that posts can be configured with any shape, such as polygon, irregular shapes, triangle, elliptical, etc.—wherein Examiner regards triangle or other polygon-shaped obstacles as having vertexes that point toward each other);
(re: claim 5) wherein the magnetically separating is performed using a device comprising one or more hard magnets, soft magnets, electromagnets, superconductor magnets, or combination thereof (para. 66-67);
(re: claim 6) wherein the method further comprises dispensing the magnetically separated enriched white blood cells or enriched stem cells using a particle dispenser (para. 26, 68, 76, 79, 82);
(re: claim 7) white blood cells or stem cells are magnetically labelled prior to passing through the microfluidic channel (para. 14, 20, 22, 187);
(re: claim 8) wherein the white blood cells or stem cells are not labelled magnetically until the white blood cells or stem cells have passed thorough the microfluidic channel (fig. 1G; para. 65);  
(re: claims 9, 14-16) wherein the enriched white blood cells or stem cells are magnetically labeled by being bound to magnetic beads;
wherein the magnetic beads are conjugated to an antibody;
wherein the antibody is an anti-CD45, an anti-CD66b, an anti-CD3, an anti-CD19, an anti-CD34, or an anti-CD41 antibody;
wherein the antibody is not anti-CD3, anti-CD28, or anti- CD45 (para. 18, 93-97, 147, 257 -259 teaching that magnetic beads or any anti-body specific marker may be utilized to facilitate separation);
 (re: claim 10) wherein the method is used to separate stem cells from platelets (para. 194, 228); 
(re: claim 11) wherein the method is used to separate white blood cells from platelets (Id.);
(re: claim 12) wherein the white blood cells are T cells (para. 194);
(re: claim 17) further comprising genetically modifying enriched white blood cells or enriched T-cells (para. 221);
(re: claim 18) further comprising genetically modifying the T cells (para. 221).

Ingber as set forth above thus teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1) wherein said obstacles are configured to separate cells by deterministic lateral displacement (DLD) based on their sizes, such that white blood cells or stem cells flow in a first direction and platelets flow in a second direction different from the first direction;
(re: claim 13) wherein the T cells are separated by negative selection;
 (re: claim 19) further comprising passing the expanded white blood cells or stem cells through a second microfluidic channel comprising a second array of obstacles wherein said second array of obstacles are configured to separate cells by deterministic lateral displacement (DLD) based on their sizes, such that un expanded white blood cells or stem cells flow in a first direction and the expanded white blood cells or stem cells flow in a second direction different from the first direction to yield enriched expanded white blood cells or stem cells.
Here, it is noted that Ingber already teaches an initial separation step utilizing arrays and that the system can be coupled to multiple microfluidic devices including additional cell culture and cell sorter modules (supra and para. 82). 
Indeed, Barber teaches that it is well-known to utilize an array of obstacle that utilize lateral displacement for size sorting, and, moreover, that said array can be utilized in multiple separation phases to improve the recovery and enrichment of a variety of cell types (fig. 24, 30A, 30B, 42B-42E, 61, 64, 84, 85 showing sample separated via multiple array stages including a first array of obstacles followed by magnetic-based separation; para. 360-361; para. 213-218 teaching that system can be “configured to produce fractions enriched in platelets, red blood cells, and white cells by magnetic separation”, wherein “all three cellular fractions may be produced in parallel or in series from the same sample”; para. 12-21 teaching that magnetic separation includes an enrichment step to improve separation of the blood components).  
Yarmush further teaches that negative selection is a well-known separation technique for T cells (p. 13, ln. 10+). 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention to broaden the applicability of the invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Ingber for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, the prior art combination teaches the essence of Applicant’s invention—the combination of DLD array and magnetic separation to enrich rare cells.  Consequently, the claims stand rejected.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
August 12, 2022